 

Case 1:18-cv-03202-GBD-SDA Document 317

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee il x
ANGEL MOGOLLAN et al., :
Plaintiffs, :

-against- :

LA ABUNDANCIA BAKERY & RESTAURANT :
INC. et al., :
Defendants. :

eee ee eee ee eee ee ee er Bester xX

GEORGE B. DANIELS, United States District Judge:

Filed 06/09/21 Page 1of1

 

18 Civ, 3202 (GBD) (SDA)

A final pretrial conference is set for August 17, 2021 at 10:30 a.m.

Dated: New York, New York
June 9, 2021

SO ORDERED.

Ppcay 6B Dons

 

RGF’B. DANIELS
ited States District Judge
